The only point made on the appeal to the Court of Appeals, and here on certiorari, is that the judgment of the court is insufficient as an adjudication of the defendant's guilt.
He was charged in the complaint with the offense of public drunkenness and the minute entry recites:
"Comes the State of Alabama by its Solicitor and comes also the Defendant in his own proper person, and the Defendant being duly and legally arraigned in open Court upon said charge and pleads and says that he is guilty in manner and form as charged. And the same being considered by the Court: It is therefore considered and adjudged by the Court that the Defendant is guilty as charged and that the State of Ala. for the use of Franklin County have and recover of the Defendant a fine in the sum of $5.00, together with all costs incurred in this prosecution."
This was followed by a judgment, in due form, sentencing the defendant to hard labor for a period of 10 days to pay the fine, and 32 days for the payment of the costs, $23.80, at 75¢ per day. This was a sufficient judgment to warrant the holding of the defendant for the servitude indicated. Roberson v. State, 123 Ala. 55, 26 So. 645.
Writ denied.
Affirmed.
GARDNER, C. J., THOMAS, BROWN, and FOSTER, JJ., concur.